Citation Nr: 1825692	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-28 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for cervical spondylosis has been received.

2.  Entitlement to service connection for cervical spondylosis. 



REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant,  served on active duty from January 1971 to January 1973, and from December 1990 to September 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2013 rating decision in which the RO in Phoenix, Arizona, inter alia, denied service connection for ankylosing spondylitis.  In February 2014, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2014.  

As regards characterization of the appeal, the Board notes that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C. §§ 5108   and 7104 to address the question of whether new and material evidence had been received to reopen a previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and given the Board's favorable decision on the request to reopen-the  Board has characterized the appeal as encompassing both matters set forth on the title page.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each  matter herein decided have been accomplished.
 
2.  In a January 1999 decision, the RO denied the Veteran's claim for cervical spondylosis.  Although notified of the denial in a February 1999 letter, the Veteran did not initiate an appeal, and no pertinent exception to finality applies.
 
3.  New evidence associated with the claims file since the January 1999 denial goes to the question of etiology of the Veteran's cervical spondylosis, and  thus relates to an unestablished fact necessary to substantiate the claim for service connection for lower cervical spondylosis, and provides a reasonable possibility of substantiating the claim.  
 
4.  The Veteran has a current diagnosis of cervical spondylosis, and the collective lay and medical evidence indicates that there is as likely as not a medical relationship between the diagnosed cervical spondylosis and service.
 

CONCLUSIONS OF LAW

1. The January 1999 rating decision in which the RO denied service connection for cervical spondylosis is final.  38 U.S.C. § 7105(b) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  As new and material evidence has been received, the criteria for reopening the claim for service connection for cervical spondylosis are met.  38 U.S.C.§ 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for cervical spondylosis are met.  38 U.S.C. §§ 1110, 1112, 1113, 1117, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

Given the Board's favorable decisions  reopening the previously denied claim, and granting service connection for cervical spondylosis, on the merits, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished. 

I.  Request to Reopen

By way of background, the Veteran's claim for service connection for cervical spondylosis was previously denied in a January 1999 rating decision.  The pertinent evidence then of record consisted of his service treatment records, service personnel records, post-service private treatment, VA examination reports, and the Veteran's lay statements.  In denying the claim, the RO noted the Veteran's cervical spondylosis existed prior to service and there was no objective evidence that it was aggravated by his service, and informed the Veteran of this denial in a February 1999 letter, to which the Veteran did not respond.  

Although notified of the January 1999 denial in a February 1999 letter, the Veteran did not file a notice of disagreement with the January 1999 rating decision.  See 38 C.F.§§  20.200, 20.201 (2017). Moreover, no new and material evidence was received during the one year appeal period following the notice of the decision (see 38 C.F.R. § 3.156(b),  and no additional service records have been received at any time pertinent to the previously disallowed claim for service connection for cervical spondylosis, warranting re-adjudication of the claim (see 38 C.F.R. § 3.156(c)).

Hence, the January 1999 decision is final, and is not subject to revision on the same factual basis.  38 U.S.C. § 7105(d)(3); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.  

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

In April 2010, the Veteran filed the current claim on appeal to reopen his claim for service connection for cervical spondylosis.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156 (a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).
Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted.  See Molloy v. Brown, 9 Vet. App. 513 (1996).  

Further, the United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Id.  

The Board has considered pertinent evidence added to the claims file since the January 1999 rating decision.  Such evidence includes a February 2012 VA treatment record in which a medical professional noted that the Veteran's in-service fever could have been the initial presentation for spondylarthritis , and that, when he presented later on in 1978, he also had fever.  

Given the "low threshold" standard of Shade, and presuming the credibility of the evidence, the Board finds that the above-described evidence provides a basis for reopening the claim for service connection for cervical spondylosis.  The Veteran's documented reports, along with the February 2012 clinician's comment is "new" in that they were not before agency decision makers at the time of the July 1999 final denial of the claim for service connection, and are not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of etiology of the Veteran's cervical spondylosis condition.  This evidence relates to an unestablished fact necessary to substantiate the claim for service connection for lower cervical spondylosis, and thus, when presumed credible, also raises a reasonable possibility of substantiating the claim. 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for cervical spondylosis are met.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156.

II. Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. 
§ 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).



In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within a prescribed period post service (one year for arthritis). f separation from active duty).  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).
With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  38 C.F.R. § 3.303 (b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply only to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, arthritis is among the diseases listed in 38 C.F.R. § 3.309 (a).  

In deciding whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Briefly summarizing the evidence of record, the Board notes the  Veteran served on active duty from January 1971 to January 1973, and from December 1990 to September 1991.  His DD Form 214 reflects, inter alia, that he was awarded the Combat Infantryman Badge.  His personnel records document that the Veteran served in Vietnam from January 1972 to August 1972.

The Veteran's service treatment records (STRs) from his first period of active duty in April 1972 documents the Veteran had a fever for the past five days with a temperature from 103 to 104 degrees Fahrenheit noted from an unknown origin.  The clinician noted rule out hepatitis, etc.  A day later, the Veteran had a 104 degrees Fahrenheit fever and chills, but with no diarrhea or vomiting.  He had weakness, anorexia, myalgia, arthralgia.  There was no rash or photo-phobia.  The impression was viral syndrome, rule out hepatitis.  A Malaria smear test was ordered.  Two days later, his temperature was back up to 103 degrees Fahrenheit.  There was no spleen or liver palpable.  Malaria smear was negative 3 times.  A blood test also indicated no parasites were found.  His temperature was 38, 36, 34.5 Celsius over three days, and dropped some days due to rehydrating.  A January 1973 separation examination was normal as to his spine.

After his initial period of service, an October 1978 letter from the University of Arizona indicates that the Veteran withdrew due to rheumatic fever and the illness caused great pain and when medicated for pain, he was too sleepy and tired to study. 

The report of an entrance examination for the National Guard reflects a normal spine.  The Veteran reported a history of rheumatic fever and the examiner notes it occurred in about 1981.  An October 1984 treatment record reflects the Veteran reported pain his right hip and back.  The clinician noted wondering if it was caused by rheumatic fever.  

With regard to his second period of service from December 1990 to September 1991, only STRS dated from April 1991 to July 1991 are available.  The report of an April 1991 re-deployment examination reflects a  diagnosis of cervical spondylosis in the defects section.  May 1991 STRs, the veteran made complaints of pain in back, shoulder, neck, and mid-sternal chest regions.  He described a sharp pain associated with quick movements and a dull constant pain.  He reported the problem had existed for two years prior, but felt that the humidity in Saudi Arabia had caused it to worsen.  The Veteran was diagnosed with cervical spondylosis. 

Post-service treatment records reflect diagnoses of reactive arthritis, previously named Reiter's syndrome;  and cervical ankylosing spondylosis, as noted in the May 2011 VA examination, as well as in 2017 VA treatment records.  As a current disability has been demonstrated, the dispositive issue on appeal concerns whether the Veteran's currently diagnosed cervical spondylosis is related to his service.  The record includes medical opinions for and against these claims.

An April 2011 VA examination reported reflects an x-ray study revealed fusion appearance of the cervical thoracic spine, consistent with ankylosis spondylitis.  The examine explained it is not clear if this diagnosis is Reiter's and it looks much more like ankylosing spondylitis with complaints in neck and back and hands only and not related to lower extremities, but chronic reactive arthritis can look like ankylosing spondylitis and even develop into this condition, particularly if HLA B 27 Positive.  The examiner opined this condition developed post-first enlistment and prior to second enlistment.  There was no evidence the condition was permanently aggravated by military service as the treatment with remittive agents did not begin until two years post military service per medical notes.

An October 2011 VA treatment record notes the Veteran' reactive arthritis/Reiter's syndrome (which are the same illness as per rheumatology guidelines), has progressed.  The physician noted given his medical history, it is very likely the unspecified illness in Vietnam was the precipitator of his arthritis.  

A February 2012 VA treatment record provides a diagnosis of ankylosing spondylitis.  The physician in the rheumatology department noted the Veteran's medical history, that in 1971 he was in Vietnam and was treated and hospitalized with fever and body aches.  The physician inadvertently wrote the wrong year in error, as the Veteran was in Vietnam in 1972.  She noted it resolved spontaneously about two weeks later and that he could not get out of bed due to pain.  In 1979, the physician noted he developed fever, arthritis, thought to have rheumatic fever, and this was most likely a spondyloarthritis.  In 1991, he was diagnosed with Reiter's syndrome and had x-ray changes consistent with ankylosing, spondylitis.  In 2000, he started on Remicade for ankylosing spondylitis.  The physician explained she suspected the diagnosis of rheumatic fever in 1979 was actually his spondyloarthritis.  He had a fever at the time but his symptoms were more consistent with spondyloarthritis than with rheumatic fever.  The physician also concluded that the hospitalization in 1971 could certainly have been his initial presentation for the spondyloarthritis as when he presented later on in 1978 he also had fever and the pattern certainly fit with that being his initial presentation for the spondyloarthritis.  He developed fevers, could not get out of bed, and symptoms resolved spontaneously at that time.  His x-ray in 1991 was definitely consistent with ankylosing spondylosis.  The Physician indicated the condition was present at least 10 years and possibly longer especially considering that he seems to go into remission between flare.  

In an August 2013 addendum opinion, the VA physician indicated the claims file was reviewed and noted during service in Vietnam in April 1972, he developed a fever of unknown origin, with temperatures of at least to 103 degrees.  The physician noted there is no notation of any other symptoms, other than anorexia.  He was transferred to a hospital, those notes are not available, but it is known the illness resolved with no other diagnosis.  It was not until 1978-9 that he developed an illness with arthritis and apparently was diagnosed with rheumatic fever at the University of Arizona.  Afterwards, however, he was followed with the diagnosis, of Reiter's syndrome.  By 1991 he had symptoms clearly those of ankylosing spondylitis and clear radiologic evidence of that condition.  So in summary, in 1972 in a tropical country, he had a transient fever of undetermined etiology, with no arthritic or musculoskeletal symptoms or signs, and apparent complete recovery.  It was not until around 1979 that the Veteran had any known arthritic symptoms, accompanying a fever thought to be rheumatic fever at the time.  The physician opined it is less likely as not that the Veteran's current condition, ankylosing spondylitis, is due to or related to the fever which he had in service in 1972 because the febrile illness in service had no known features of an arthritic condition, it resolved with the Veteran then free of any suggestion of similar fever, or of his first arthritic symptoms at any time, until approximately seven years later.  The physician concluded that "[t]o connect the two would be in my opinion entirely speculative.".

In weighing conflicting medical evidence and opinions, the Board may favor the opinion of one competent medical expert over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995);  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   A medical opinion or examination report must contain (1) a clear conclusion, (2) be based on supporting data, and (3) set forth a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ((holding that most of the probative value of a medical opinion comes from its reasoning);.

Following careful review of the lay assertions and etiology opinions of record, the he Board finds that the evidence is at least, relatively evenly balanced on the question of whether the Veteran's currently diagnosed cervical spondylitis of the cervical spine was incurred during service. 

With regard to the VA opinions, the May 2011 opinion appears to rely largely on the fact that cervical spondylosis was diagnosed after his initial period of service, but prior to his second period of service in providing a negative opinion and concluding his condition was not aggravated by his second period of service.  The Board notes, however, that the  VA examiner's opinions were rather conclusory and he did not provide a rationale.  See Stefl, 21 Vet. App. at 5 (2007)(holding that a mere conclusory opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion against contrary opinions.); see also Leshore v. Brown, 8 Vet. App. 409 (1995)(holding  that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).  

With regard to the August 2013 addendum opinion, the examiner appears to have  relied heavily on the fact there were no other symptoms, other than anorexia with no known features of an arthritis condition in providing a negative opinion, however, the STRs also note symptoms of malaise, weakness, and arthralgia.  Also, three malaria smear tests were negative and his blood test revealed no parasites.  The February 2012 VA physician specifically indicated his symptoms were consistent with spondylarthritis and thus his sponylarthritis could have certainly begun during his first period of service, whereas the August 2013 opinion is based on an inaccurate factual premise and is thus  not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229 (1993)) (holding that the Board is not bound to accept medical opinions that are based upon an inaccurate factual premise).  See also Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Moreover, the August 2013 physician did not address the positive opinions.  

Therefore, the remaining opinions of record regarding the etiology of the Veteran's cervical spondylosis consist of the October 2011 and February 2012 VA opinions. 

The Board concludes that when reasonable doubt is resolved in favor of the Veteran, an award of service connection for the Veteran's cervical spondylitis is warranted.  As discussed above, the VA clinicians who evaluated the Veteran in October 2011 and February 2012 provided medical opinions linking the Veteran's cervical spondylosis to his in-service fever in Vietnam.  Although the October 2011 opinion is somewhat lacking in rationale, the Board points out that it is seemingly shared by the February 2012 VA physician who opined that the in-service fever "could certainly have been his initial presentation for the spondyloarthritis as when he presented later on in 1978, he also had fever."  The physician explained that the Veteran had a fever during service and the pattern certainly fit with that being his initial presentation for the spondyloarthritis because he developed fevers, could not get out of bed, and symptoms resolved spontaneously at that time.  

Notably, consistent with the February 2012 physician's opine and stated  rationale that the onset of the Veteran's cervical spondylosis could have certainly been related to the initial 1972 in-service fever based on a pattern of symptoms, an April 1994 private treatment record notes the Veteran has a persistent disease with periods of intermittent significant disability for Reiter's arthritis and a June 1993 medical letter from the Department of Health and Human service reflect the Veteran had Reiter's syndrome noted as a chronic debilitating arthritis that is lifelong and has periods (intermittent) that can be relatively symptoms free, but when the condition is worse, his actions will be greatly limited.  The Board also finds no basis to reject the evidence that is favorable to the Veteran based on the clinicians' expertise as medical professionals, as the opinions were rendered and shared by trained medical professionals, with the February 2012 VA physician , in particular, specializing in rheumatology and opining within his/her area of expertise.  Thus, the Board accepts these opinions as probative evidence for purposes of establishing the nexus element of the claim for service connection.  See, e.g.,  Stefl, supra; Nieves, supra.

Accordingly, the Board finds that the collective lay and medical evidence-particularly, the medical opinion evidence discussed above-is at the very least, relatively evenly balanced on the question of whether the Veteran's cervical spondylosis was incurred during service.  Notably, an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Furthermore, while the medical opinions proffered are not dispositive, they were expressed in terms sufficient to warrant application of the benefit-of-the-doubt doctrine.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C. § 5107 (b); Gilbert, supra. 

Given the facts noted above, and with resolution of all reasonable doubt in the Veteran's favor on the medical nexus element of the claim, the Board concludes that service connection for cervical spondylosis is warranted.


ORDER

As new and material evidence has been received to reopen the claim for service connection for cervical spondylosis, the appeal as to this matter is granted.

Service connection for cervical spondylosis is granted.




_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

